Per Curiam : It was held by this court in Sanitary District v. Pittsburgh, Ft. Wayne and Chicago Railway Co. 216 Ill. 575, that the plat of School Section addition to Chicago was a common law plat. Under the doctrine announced in the case of Sears v. City of Chicago, (ante, p. 204,) the fee to Monroe street is in appellant, and the court should have enjoined the city from enforcing the ordinance against that frontage. The city, by the condemnation proceedings, only acquired an easement in the property taken for LaSalle street, leaving the fee in the property taken in the grantor of the complainants.- As to that frontage the court properly held complainants to be the owners of the fee and enjoined the city from enforcing the ordinance against that frontage. The principles involved in this case are fully discussed in the opinions filed in the cases of Sears v. City of Chicago, supra, and Tacoma Safety Deposit Co. v. City of Chicago, (ante, p. 192.) The decree of the circuit court as to the LaSalle street frontage will be affirmed but as to the Monroe street frontage it will be reversed, and the cause will be remanded to the circuit court, with directions to enter a decree in accordance with the views herein expressed. Affirmed in part and reversed in part, and remanded.